338 F.2d 1002
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INSULATING FABRICATORS, INC., SOUTHERN DIVISION, Respondent.
No. 9452.
United States Court of Appeals Fourth Circuit.
Argued October 9, 1964.
Decided November 19, 1964.

Leonard M. Wagman, Atty., National Labor Relations Board (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Melvin Pollack, Atty., National Labor Relations Board, on brief), for petitioner.
Arthur McM. Erwin, Spartanburg, S. C., for respondent.
Before SOBELOFF, Chief Judge, and BOREMAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
Upon examination of the record, we find substantial evidence to support the Board's findings of fact. For the reasons set forth in the Board's opinion, Insulating Fabricators, Inc., 144 N.L.R.B. No. 125 (Nov. 4, 1963), we affirm. The order will be enforced.


2
Enforced.